Defendant appeals from a judgment of conviction for operating a motor vehicle while intoxicated, as a second offense. The evidence upon which the conviction was obtained consisted largely of an alleged confession, and the oral testimony of two State troopers who were present when the alleged confession was made. They testified to his statements as admissions. There is sufficient additional proof to satisfy the requirements of section 395 of the Code of Criminal Procedure. The admission made by defendant’s companion, but not in defendant’s presence, was inadmissible, but not sufficiently prejudicial to require a reversal, as it agreed with defendant’s statement or confession. Judgment of conviction unanimously affirmed. Present — Hill, P. J., McNamee, Crapser, Bliss and Heffeman, JJ.